NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           DANIELLE M., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, T.M., Appellees.

                              No. 1 CA-JV 17-0436
                                FILED 3-15-2018


             Appeal from the Superior Court in Navajo County
                         No. S0900JD201500040
                The Honorable Michala M. Ruechel, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of George Hess PLLC, Pinetop
By George R. Hess
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety
                       DANIELLE M. v. DCS, T.M.
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Kenton D. Jones and Judge James B. Morse Jr. joined.


H O W E, Judge:

¶1           Danielle M. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her child, T.M., on the grounds of neglect
and court-ordered out-of-home placement for a cumulative period of 15
months or longer. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            The Department has been involved in Mother’s life since 2000,
and Mother’s parental rights to three of her five children have been
terminated, and a fourth child lives with that child’s father. In November
2015, the Department received a report that Mother let drug users move
into her home, T.M. asked neighbors for food, and T.M. appeared dirty and
inappropriately dressed for the environment. A Department caseworker
visited Mother’s home, but Mother refused to talk to her or let her see the
home. The caseworker was able to see from the doorway that the apartment
was cluttered with clothes and trash. She also learned from the leasing
office that Mother might be evicted because of her unsanitary home. That
same day, the caseworker met with T.M. at her elementary school and noted
that T.M. wore clothes too big for her, had dirty hair, and was not wearing
a coat or socks on a “cool” day. T.M. stated that she did not have enough
food at home and described the food as “nasty.” She explained that the food
was nasty because she would sometimes find it under the clutter at home.
T.M. also reported that she hid in her room when “all the people” came
over, Mother took “lots of pills and capsules,” and Mother did not work
because she slept often.

¶3            As a result, the Department removed T.M. from Mother’s care
in November 2015. Mother yelled profanities at the caseworker and
threatened her, threatened to kill herself, and a sheriff’s deputy had to
restrain Mother. The caseworker observed that Mother appeared to be
under the influence of substances. The Department petitioned for
dependency, alleging that Mother had neglected T.M. due to unsanitary
living conditions, poor supervision, and substance abuse. Mother did not


                                     2
                        DANIELLE M. v. DCS, T.M.
                          Decision of the Court

appear at the pretrial conference and was deemed to have admitted the
allegations in the petition. The court subsequently found T.M. dependent
with respect to Mother.

¶4             In January 2016, Mother participated in a psychological
evaluation. Mother reported that she started using illegal substances at age
14, and she had consumed alcohol, marijuana, acid, and methamphetamine
“all the time,” but no longer did so. She also stated that she took oxycodone
daily for four years and then later underwent “methadone treatment for 3
weeks to get off oxy.” Mother also reported taking psychotropic
medications to manage various mental illnesses. She stated that she had
participated in mental-health services, but they were not effective. Mother
further stated that she was attending counseling once a week. Additionally,
Mother reported that all five fathers of her children had been physically and
emotionally abusive. She highlighted that one partner would “slice his
neck” and bleed “just to control [her].” Mother also reported that she was
on a waiting list for low-income housing and that she received $50 in food
stamps and $733 in social security disability income.

¶5             The psychologist diagnosed Mother with avoidant
personality disorder with self-defeating and histrionic features, generalized
anxiety disorder, posttraumatic stress disorder (“PTSD”), attention-deficit
hyperactivity disorder (“ADHD”), and an opioid-use disorder, severe. She
opined that Mother had “social skills deficits, weak coping skills, and an
avoidant general style of behavior.” She further opined that Mother lacked
insight and self-awareness and was “preoccupied with herself, her
insecurities[,] and her various anxieties.” The psychologist also stated that
“individuals with self-defeating traits choose people and situations where
they experience the same disappointments and mistreatment over and
over[,]” and she highlighted Mother’s abusive relationships as an example.
She concluded that Mother’s mental-health issues were severe and that
Mother was unlikely to make enough progress to safely parent T.M., and
any child left in Mother’s care would be at a high risk for abuse and neglect.
Therefore, she encouraged the Department to reconsider whether
reunification remained a viable option. If the case plan remained
reunification, she recommended that the Department continue to offer
visitation, parent-aide services, and counseling.

¶6           From January to June, the Department referred Mother for
various services, including a substance-abuse assessment and treatment,
drug testing, parent-aide services, counseling, visitation, and
transportation. But Mother’s participation in these services was poor.
Although the Department referred Mother for individual counseling and


                                      3
                       DANIELLE M. v. DCS, T.M.
                         Decision of the Court

substance-abuse counseling at an agency, Mother did not participate in any
sessions. Mother’s initial referral for the substance-abuse assessment and
treatment ended due to her non-compliance. Although Mother did produce
some negative drug test results, she also gave diluted test results and
missed many testing dates. Moreover, Mother missed many scheduled
visits with T.M. and did not attend most of her parent-aide sessions.
Subsequently, Mother’s parent-aide services ended. During this period,
Mother claimed that she suffered from various health issues, including
chicken pox, blood clots, and a methicillin-resistant staphylococcus aureus
(“MRSA”) infection and therefore could not participate in visits. While
discussing the MRSA issue with parent-aide services, Mother stated that
she had recently gotten engaged. Concerning Mother’s housing at this time,
she went from living in an apartment with a violent roommate, to living in
a car, and later to living in a trailer with no running water or heat.

¶7            In late August, Mother was medically cleared of MRSA, and
the Department re-referred her for parent-aide services. The Department
also referred Mother to ChangePoint Integrated Health for individual
counseling and psychiatric services where she later completed a behavioral-
health intake assessment. But Mother then canceled her first appointment
for counseling and also canceled her pre-psychiatric evaluation. At this
time, Mother and her new fiancé were living in a shelter.

¶8            From September through November, Mother improved on
her poor participation in visits, but she continued to miss most of her one-
on-one parenting sessions. Despite being re-referred for a substance-abuse
assessment and treatment in October, she failed to consistently drug test,
and on dates that she did test, she sometimes produced diluted test results.
At this time, Mother moved from the shelter to a motel room that her church
paid for, and then into an apartment with her fiancé. In October, however,
Mother kicked her fiancé out of the apartment because he was verbally
abusive, and she also left the apartment because of bed bugs. But later that
month, Mother and her fiancé got back together and started living out of a
car and panhandling in front of a store. Mother also informed a parent aide
in November that she was working with doctors to balance out her
medications so that she would not need to take narcotics because she did
not want to abuse prescription drugs again. She also stated that if she did
not get custody of T.M., she would do “all kinds of drugs.”

¶9            From December 2016 to February 2017, Mother’s
participation in supervised visits started to lapse, and she attended only
about half of her visits. During this period, she completed a psychiatric
evaluation at ChangePoint. The ChangePoint psychiatrist diagnosed


                                     4
                       DANIELLE M. v. DCS, T.M.
                         Decision of the Court

Mother with ADHD, combined type; PTSD, unspecified; and other
stimulant abuse, uncomplicated. The ChangePoint psychiatrist then
prescribed Mother methylphenidate (“Ritalin”) to manage her ADHD. In
February, Mother moved into a domestic-violence shelter and started to
receive services from ChangePoint. During a Team Decision Making
meeting, Mother stated that the Ritalin had a positive effect on her and that
she would no longer self-medicate with other drugs and no longer needed
substance-abuse treatment.

¶10           In March, the juvenile court changed T.M.’s case plan to
severance and adoption, and the Department moved to terminate Mother’s
parental rights. The Department alleged that Mother had neglected T.M.
under A.R.S. § 8–533(B)(2), was unable to discharge her parental
responsibilities due to a history of chronic substance abuse under A.R.S.
§ 8–533(B)(3), and was unable to remedy the circumstances that caused
T.M. to remain in an out-of-home placement for 15 months or longer under
A.R.S. § 8–533(B)(8)(c).

¶11           In April, Mother moved into a sober-living apartment. She
completed a seriously mentally ill (“SMI”) assessment and reported that she
had anxiety, fatigue, difficulty concentrating, and sleeping issues. She also
stated that her decision-making skills were questionable and was
struggling to “keep things together.” Crisis Response Network reviewed
Mother’s assessment and concluded that she was eligible for SMI services.
The assessment diagnosed Mother with a major depressive disorder,
recurrent and moderate; PTSD; ADHD; stimulant-use disorder,
amphetamine type, moderate to severe, in sustained remission; opioid-use
disorder, severe, in sustained remission; and alcohol-use disorder, mild.

¶12           At the severance hearing in May, Mother testified that she
was currently living at a sober-living apartment and was looking to move
into SMI housing through ChangePoint or Section 8 housing. She also
testified to receiving social security disability income, services through
ChangePoint, and food boxes from her church. Although Mother stated that
the services were helpful, she thought that she could be self-sufficient
without these services.

¶13          Mother’s clinician at ChangePoint testified that she was
providing Mother with counseling to help manage her anxiety, depression,
ADHD, and PTSD. The clinician also testified that Mother’s engagement in
services improved after she started her ADHD treatment with her and that
Mother had moved in a positive direction over the last four to five months.
In contrast, the psychologist from Mother’s January 2016 evaluation


                                     5
                        DANIELLE M. v. DCS, T.M.
                          Decision of the Court

testified that if Mother had started to engage in intense therapy in February,
she likely did not sufficiently address her mental-health issues by trial. She
opined that personality dysfunctions can take years to overcome and that
Mother would have needed at least a year of intense therapy to address her
mental-health issues. She also testified that Mother’s SMI assessment
indicated that Mother was unable to parent her child, form stable
relationships, remain sober, or respond to treatment.

¶14            Mother’s case manager testified that Mother was at risk for a
relapse based on her many missed drug tests. The case manager also stated
that Mother had poor relationships with men, and she highlighted one
instance where Mother had attempted to get away from a violent partner,
yet they ended up reconciling. She opined that because Mother needs “a
huge support team to manage her day-to-day life,” Mother would not be
able to care for T.M. The case manager noted that although Mother’s
attendance at visits with T.M. had relatively improved, she was still missing
visits. She also opined that Mother was unable to place T.M.’s needs above
her own, so the current circumstances did not warrant reverting the case
plan back to reunification. The case manager testified that an adoptive
home had been identified and that the home met T.M.’s physical, social,
educational, medical, psychological, and emotional needs. She also stated
that terminating Mother’s parental rights would benefit T.M. because it
would provide her with a stable and drug-free home. She opined that T.M.
would be harmed if Mother’s rights were not terminated because of
Mother’s unstable housing, violent relationships with men, and potential
relapse. Lastly, a Department program manager testified that she was
involved in cases regarding Mother’s other children. The program manager
testified that Mother engaged in the same participation pattern, in which
once a motion to terminate her parental rights was filed, Mother
participated in services more than she had during the months before that
point.

¶15           The court terminated Mother’s parental rights to T.M. on the
grounds of neglect and court-ordered out-of-home placement for a
cumulative period of 15 months or longer. Under the neglect ground, the
court found that Mother allowed T.M. to live in a cluttered home, to wander
the apartment complex unsupervised, to wear inadequate clothing, and to
eat inadequate food. Under the 15 months’ out-of-home placement ground,
the court found that T.M. had been in an out-of-home placement for 15
months or more, the Department had made diligent efforts to provide
appropriate reunification services, Mother had been unable to remedy the
circumstances that caused T.M. to be in an out-of-home placement, and a
substantial likelihood existed that Mother would not be capable of


                                      6
                        DANIELLE M. v. DCS, T.M.
                          Decision of the Court

exercising proper and effective parental care and control in the near future.
The court further found that terminating Mother’s parental rights was in
T.M.’s best interests because it would further the plan of adoption and
provide permanency and stability, T.M. was residing in an adoptive
placement that met all her needs, and she was otherwise adoptable if the
current placement could not adopt her.

                               DISCUSSION

¶16           Mother argues that insufficient evidence supports the court’s
finding that a substantial likelihood existed that Mother would be unable
to parent T.M. in the near future. She also contends that the juvenile court
erred by terminating her parental rights because the Department did not
make diligent efforts to provide appropriate reunification services. We
review a juvenile court’s termination order for an abuse of discretion. E.R.
v. Dep’t of Child Safety, 237 Ariz. 56, 58 ¶ 9 (App. 2015). Additionally, we
accept the juvenile court’s factual findings unless no reasonable evidence
supports them and will affirm a severance order unless it is clearly
erroneous. Bobby G. v. Ariz. Dep’t of Econ. Sec., 219 Ariz. 506, 508 ¶ 1 (App.
2008).

¶17            To terminate parental rights, the juvenile court must find by
clear and convincing evidence the existence of at least one statutory ground
under A.R.S. § 8−533 and by a preponderance of the evidence that
termination would be in the child’s best interests. A.R.S. § 8–533(B); Ariz.
R.P. Juv. Ct. 66(C). If clear and convincing evidence supports any one of the
statutory grounds on which the juvenile court terminated parental rights,
we need not address claims pertaining to the other grounds.1 Jesus M. v.
Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280 ¶ 3 (App. 2002).

¶18           As pertinent here, to terminate parental rights for 15 months
in an out-of-home placement, the juvenile court must find by clear and
convincing evidence that: (1) the Department made diligent efforts to
provide appropriate reunification services, (2) the child has been in an
out-of-home placement for a cumulative total period of 15 months or longer
pursuant to court order, (3) the parent has been unable to remedy the
circumstances that caused the child to be in an out-of-home placement, and
(4) a substantial likelihood exists that the parent will be incapable of
exercising proper and effective parental care and control in the near future.


1     Because we find that the court did not abuse its discretion by
terminating Mother’s parental rights under the 15 months’ out-of-home
placement ground, we need not address the neglect ground.


                                      7
                        DANIELLE M. v. DCS, T.M.
                          Decision of the Court

A.R.S. § 8–533(B)(8)(c); Kent K. v. Bobby M., 210 Ariz. 279, 288 ¶ 41 (2005).
Moreover, the juvenile court must find by a preponderance of the evidence
that severance is in the child’s best interests. Kent K., 210 Ariz. at 288 ¶ 41.
A finding that severance is in the child’s best interests may be based on a
showing that a current adoptive plan exists or that the child is adoptable,
and the current placement is meeting the child’s needs. Mary Lou C. v. Ariz.
Dep’t of Econ. Sec., 207 Ariz. 43, 50 ¶ 19 (App. 2004). Additionally,
terminating the relationship is in the child’s best interests if the child would
be harmed if the relationship continued or would benefit from the
termination. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 4 ¶ 16 (2016).

¶19            Sufficient evidence supports the court’s order terminating
Mother’s parental rights. T.M. had been in an out-of-home placement for
about 18 months. The Department offered Mother various services,
including substance-abuse assessment and treatment, drug testing, a
psychological evaluation, a psychiatric evaluation, psychiatric medication,
counseling, SMI services, two parent-aide referrals, parenting classes, and
transportation assistance. But Mother was unable to remedy her mental
illnesses, maintain stable housing, or meet T.M.’s basic needs. The
psychologist testified that Mother’s SMI assessment indicated that Mother
could not parent her child, remain sober, or form stable relationships.
Likewise, Mother’s case manager testified that Mother required several
support systems just to manage her own day-to-day needs, and thus, would
not be able to meet T.M.’s needs. The case manager also opined that Mother
continued to place her needs above T.M.’s and continued to miss visits.
Although Mother was in a sober-living apartment, her housing history
before trial was unstable.

¶20           Mother counters that the Department’s arguments were
based on her poor participation earlier in the dependency rather than her
actions over the last five months before the hearing, in which she showed
improvement in her participation after receiving ADHD treatment. Even
with her recent improvement, however, the psychologist opined that
Mother’s mental illnesses would require at least a year of intense therapy
before she could safely parent T.M. In that case, T.M. would have to wait at
least another seven months to see the results of Mother’s treatment.
Moreover, Mother’s recent improvement over the last 5 months does not
excuse her lack of participation the previous 13 months. Furthermore, the
court did not err by discounting Mother’s belated efforts in light of her
pattern of participation in services with her other children. Consequently,
the record reflected a substantial likelihood that Mother would be incapable
of exercising proper and effective parental care and control in the near
future.


                                       8
                        DANIELLE M. v. DCS, T.M.
                          Decision of the Court

¶21            Mother also argues that the Department failed to make
diligent efforts to provide appropriate reunification services because it did
not give her adequate time to participate in those services. In particular, she
claims that the Department did not provide her with a psychiatric
evaluation until January 2017, after which she claims that she was
diagnosed for ADHD “for the first time” and that the Department was
therefore “obligated” to provide her with additional treatment time.

¶22           The record shows, however, that the Department offered
Mother various services, and she had poor participation during the first 13
months. Contrary to Mother’s claim, Mother received her first diagnosis of
ADHD when the psychologist evaluated her in January 2016, rather than
January 2017. The psychologist opined that Mother’s personality and
anxiety disorders were the primary issues preventing her from parenting
T.M., and thus, recommended that Mother participate in therapy for those
issues. But Mother failed to participate in the offered behavioral-health
services over the next seven months. Additionally, she did not attend an
August 2016 pre-psychiatric evaluation for additional behavioral-health
services. Not until January 2017, five months later, did Mother complete a
psychiatric evaluation. Although Mother is correct that her participation
improved over the last five months, she still faced many hurdles to safely
parent T.M. Most significantly, she still faced at least another seven months
of intensive therapy, which would have extended T.M.’s out-of-home
placement to at least 25 months. Thus, the court did not abuse its discretion
by finding that the Department provided appropriate reunification services
and adequate time to participate in those services.

¶23            Further, while Mother does not challenge the juvenile court’s
best interests finding on appeal, the record supports the court’s finding that
T.M. would benefit from the termination of Mother’s parental rights. The
case manager testified that T.M. was adoptable, in an adoptive placement
meeting her needs, and her adoption would give her a stable and drug-free
home. In contrast, the case manager testified that if Mother’s rights were
not terminated, T.M. could potentially be harmed because of Mother’s
unstable housing, relationships involving domestic violence, and potential
relapse. Thus, the juvenile court did not abuse its discretion by finding
termination to be in T.M.’s best interests.




                                      9
               DANIELLE M. v. DCS, T.M.
                 Decision of the Court

                       CONCLUSION

¶24   For the foregoing reasons, we affirm.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                                10